Citation Nr: 1542600	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected varicocele, diagnosed as genitofemoral neuralgia. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 1978 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied an increased rating, in excess of 10 percent, for varicocele.  An increased rating claim for testicle pain and swelling was received in July 2006.  

In June 2014, this matter was remanded by the Board to obtain records and a new examination to assist in determining the nature and severity of the service-connected varicocele.  Pursuant to the Board's remand instructions, treatment records were obtained and associated with the claims file, and a VA examination was conducted in July 2014, the report of which has been associated with the claims file.  As discussed below, the Board finds that the July 2014 VA examination report was thorough, adequate, and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    

In April 2014, a travel board hearing was conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period since July 31, 2006, the varicocele, diagnosed as genitofemoral neuralgia, has been manifested by constant sharp pain radiating to the groin, which more nearly approximates severe incomplete paralysis of the ilio-inguinal nerve. 

2.  The Board denied service-connection for erectile dysfunction as secondary to service-connected varicocele in a June 17, 2014 decision, which was unappealed by the Veteran and became final. 

3.  At the July 2014 VA examination, the Veteran was diagnosed with erectile dysfunction caused by ilio-inguinal pain.  

4.  The erectile dysfunction is not accompanied by deformity of the penis, or the removal of or atrophy of one or both testes.  

5.  The erectile dysfunction has been manifested by loss of use of a creative organ. 


CONCLUSIONS OF LAW

1.  An increased rating in excess of 10 percent for varicocele, diagnosed as genitofemoral neuralgia, is denied for any part of the increased rating period.  	 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124, 4.124a, Diagnostic Code 8730 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, since July 7, 2014, the criteria for a separate, noncompensable rating for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115b, Diagnostic Code 7522 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation for loss of use of a creative organ have been met since July 7, 2014.  38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. § 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided letters in August 2006, April 2007, and August 2008 that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter. The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  Id.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 		 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Social Security Administration (SSA) disability records, VA examination reports, lay statements, and a copy of the April 2014 Board hearing transcript.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.   § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2007 and July 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and conducted the necessary tests.  

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the Board hearing, the Veteran was advised of the issue on appeal, and was advised to obtain a medical opinion that addressed the symptoms of and residuals of his service-connected varicocele.  The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including pain and erectile dysfunction, associated with the genitofemoral neuralgia.  As the Veteran presented evidence of symptoms and functional impairments due to the service-connected genitofemoral neuralgia and there is additionally medical evidence reflecting the severity of the neuralgia, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
  
Increased Rating Legal Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Increased Rating for Varicocele 

The Veteran is in receipt of a 10 percent rating for service-connected varicocele, diagnosed currently as genitofemoral neuralgia, rated by analogy to neuritis of the ilio-inguinal nerve that results in severe paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 8630.  Under 38 C.F.R. § 4.124, neuralgia characterized usually by a dull and intermittent pain is to be rated on the same scale with a maximum rating equal to moderate incomplete paralysis.  Under 38 C.F.R. § 4.123, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the same scale for the injury of the involved nerve, with a maximum rating equal to severe, incomplete paralysis.  The maximum rating for neuritis of nerves such as the ilio-inguinal, that is not characterized by the organic changes listed above, is to be the rating for moderate incomplete paralysis.

Under Diagnostic Code 8630, mild or moderate paralysis of the ilio-inguinal nerve is to be given a noncompensable (0 percent) rating, while severe to complete paralysis is assigned a rating of 10 percent, the maximum rating for neuralgia of the ilio-inguinal nerve.  38 C.F.R. § 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected varicocele with genitofemoral neuralgia has been manifested by more severe symptoms than those contemplated by the 10 percent disability rating assigned.  In the July 2010 substantive appeal (on a VA Form 9), the Veteran contended that he was entitled to a higher diability rating due to symptoms of severe chronic pain in the groin area and contended that he was entitled to a 50 percent rating due to these symptoms.  See also May 2015 appellant's post-remand brief.

Review of the medical and lay evidence demonstrate that, throughout the period on appeal, the Veteran has reported constant groin pain, is at times sharp, and radiates down the thigh, and is exacerbated by activity.  See e.g., May 2014 VA treatment notes, April 2014 Board hearing transcript, September 2008 VA treatment notes, August 2007 substantive appeal, May 2007 VA examination report, August 2007 M.E. and R.E. statements.  

After review of the evidence, both medical and lay, the Board finds that, for the entire increased rating period, the ilio-inguinal nerve has been manifested by constant pain in the groin that is sometimes sharp which radiates to his legs, and is exacerbated by movement, and more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 8630.  38 C.F.R. §§ 4.3, 4.7.  This is the maximum schedular rating for neuritis or neuroglia of the ilio-inguinal nerve, which the varicocele and genitofemoral neuralgia is rated under by analogy.  

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a 10 percent rating for the ilio-inguinal nerve; therefore, there is no legal basis for a rating in excess of 10 percent, so the appeal for a disability rating greater than 10 percent for varicocele, rated under Diagnostic Code 8730, must be denied.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board additionally finds that, other than the erectile dysfunction discussed below, no other separate disability ratings are warranted for any part of the appeal period.  

In July 2014, the Veteran was afforded a VA examination to help determine the current severity of the varicocele, diagnosed as genitofemoral neuralgia, and specifically addressing the symptoms of urinary dribbling, difficulty with urination, and incontinence.  The VA examiner noted that the Veteran developed symptoms of prostatism from benign prostatic hypertrophy in 2008, with symptoms of urgency, dribbling, and nocturia.  The VA examiner noted that the Veteran had been placed on alpha blockers to treat the prostate disorder, and there was significant improvement.  The VA examiner then opined that the etiology of the current voiding dysfunction manifested by urine leakage, hesitancy, slow stream, weak stream, and decreased force of stream was due to the benign prostate hypertrophy and not the chronic ilio-inguinal nerve disability.  

The Board finds the July 2014 opinion to have significant probative value.  The VA examiner based the opinion on review of the service treatment records, post-service treatment records, and history of the Veteran's symptoms.  Additionally, the Veteran has not asserted, nor do the treatment records suggest, that the voiding dysfunction and obstructed voiding is caused by or aggravated by varicocele, genitofemoral neuralgia.  Therefore, separate ratings for voiding dysfunction, urinary frequency, or obstructed voiding are not warranted.  

Separate Rating for Erectile Dysfunction

In June 2014, a final Board decision denied service connection for erectile dysfunction secondary to varicocele on the bases of no current disability.  At the July 2014 VA examination, the VA examiner diagnosed erectile dysfunction and opined that it is at least as likely as not attributable to the ilio-inguinal pain, for which the Veteran is service connected.  Based on this examination, the Board finds that a separate rating for erectile dysfunction is now warranted.  

Erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  When the rating schedule does not provide a compensable disability rating for a Diagnostic Code, a noncompensable rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  

Review of the medical and lay evidence demonstrates that the Veteran has erectile dysfunction and is unable to achieve an erection sufficient for penetration and ejaculation.  See July 2014 VA examination report.  At the July 2014 examination, the VA examiner opined the Veteran's penis was normal, and his left testicle was abnormal, with tender testes and cord, but otherwise normal.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a separate, noncompensable rating based on loss of erectile power without deformity of the penis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The Board additionally finds that the Veteran is not entitled to a separate, compensable rating under Diagnostic Code 7523.  Diagnostic Code 7523 rates atrophy of the testes, and affords a noncompensable rating for atrophy of one testis and a 20 percent rating for atrophy of both testes.  While the July 2014 VA examination did find the Veteran's left testicle to be abnormal, the examiner did not diagnose atrophy of either testicle, and specifically stated that, other than tender testes and cord, the left testicle was normal.  See also May 2007 VA examination report (noting both testicles are normal).  Therefore, the Board finds that a compensable rating under Diagnostic Code 7523 is not applicable.  

Lastly, the Board finds the Veteran is entitled to special monthly compensation for loss of use of a creative organ.  VA provides special monthly compensation if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k).  As discussed above, the July 2014 VA examination opined that the Veteran has erectile dysfunction and is unable to achieve an erection sufficient for penetration and ejaculation; therefore, in light of the separate rating for erectile dysfunction, the Board finds that special monthly compensation for loss of a creative organ is warranted.  See 38 U.S.C.A. § 1114k; 38 C.F.R. § 3.350(a).  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular rating is warranted for varicocele, rated as neuritis of the ilio-inguinal nerve, and erectile dysfunction.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board further finds that for the entire increased rating period the symptomatology and impairment caused by the ilio-inguinal nerve is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  38 C.F.R. § 4.123 and Diagnostic Code 8630 specifically consider constant pain, which at times can be excruciating, causing severe incomplete paralysis.  In this case, the varicocele, rated as neuritis of the ilio-inguinal nerve, has been manifested by constant pain, at times sharp, of the ilio-inguinal nerve causing severe, incomplete paralysis.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the ilio-inguinal nerve, are part of the schedular rating criteria.  

Additionally, the Board finds that, for the entire rating period, the symptomatology and impairment caused by the erectile dysfunction is specifically contemplated by the rating schedule, and no referral for extraschedular consideration is required.  In this case, the Veteran's erectile dysfunction has been manifested by an inability to achieve an erection sufficient for penetration and ejaculation.  This symptom, loss of erectile power, is specifically contemplated by the rating schedule in Diagnostic Code 7522. 

Additionally, the Veteran has consistently complained that, when he is able to achieve an erection, it is painful and prevents completion of penetration and ejaculation.  See April 2014 Board hearing; August 2006 statement from Veteran, May 2007 R.E. and M.E. statements.  Nonetheless, this symptom of pain is already contemplated by the rating received under the Diagnostic Code 8630 for impairment of the ilio-inguinal nerve, for which the Veteran is compensated.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is 

exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with varicocele with erectile dysfunction, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


As discussed below, the Board is remanding the issue of TDIU to be adjudicated by the AOJ; therefore, the issue of entitlement to TDIU will not be further discussed. 


ORDER

An increased rating in excess of 10 percent for varicocele, diagnosed as genitofemoral neuralgia, is denied. 

A separate, noncompensable rating for erectile dysfunction, from July 7, 2014, is granted.  

Special monthly compensation based on loss of use of a creative organ, from July 7, 2014, is granted.  


REMAND

TDIU

Entitlement to TDIU is potentially an element of all rating issues.  See Rice, 22 Vet. App. 447.  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R.        §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, supra.  

In the July 2010 substantive appeal, the Veteran stated that his conditions, including the pain in his groin, have prevented him from being able to stand or walk for certain periods of time, which has made him unable to maintain short and long term employment.  The Board finds that the Veteran has reasonably raised a claim for TDIU in conjunction with the issue of a rating for varicocele; however, a remand is required prior to adjudication of the claim for TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Provide the appropriate VCAA notice relating to a claim for TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary. 
 
 3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to TDIU based on the evidence of record.  If the any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


